Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-7, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka; Sumi et al. (US 20110180002 A1) in view of Toriya, Daisuke  et al. (US 20050115501 A1). Tanaka teaches a film forming apparatus (Figure 1) for forming a film on a substrate by transferring a source gas (110; Figure 1) generated from a low-vapor-pressure source (110; Figure 1) to a process container (200; Figure 1) by a carrier gas (120; Figure 1), the apparatus (Figure 1) comprising: a source container (300; Figure 1-3; Applicant’s 42; Figure 1) configured to receive and heat the low-vapor-pressure source (110; Figure 1); a first gas pipe (122; Figure 1-Applicant’s 46; Figure 1) configured to supply the carrier gas (120; Figure 1) to the source container (300; Figure 1-3; Applicant’s 42; Figure 1); a second gas pipe (132; Figure 1-Applicant’s 48; Figure 1) connecting the source container (300; Figure 1-3; Applicant’s 42; Figure 1) and the process container (200; Figure 1); a first opening and closing valve (134; Figure 1-assumed to be Applicant’s V3; Figure 1) provided in the second gas pipe (132; Figure 1-Applicant’s 48; Figure 1); wherein the second gas pipe (132; Figure 1-Applicant’s 48; Figure 1) comprises a plurality of straight pipe portions (straight pipe portions above and below 134; Figure 1) and a single (not claimed) bent portion (bent portion on 132; Figure 1) connecting the plurality of straight pipe portions (straight pipe portions above and below 134; Figure 1), wherein at least one of the plurality of straight pipe portions (straight pipe portions above and below 134; Figure 1) is disposed on a central axis of the process container (200; Figure 1), and wherein the source container (300; Figure 1-3; Applicant’s 42; Figure 1) is offset with respect to the central axis of the process container (200; Figure 1) - claim 1.
Tanaka further teaches:
The film forming apparatus (Figure 1) of claim 1, wherein the source container (300; Figure 1-3; Applicant’s 42; Figure 1) is disposed at a position higher than the process container (200; Figure 1), as claimed by claim 3
The film forming apparatus (Figure 1) of claim 1, wherein the source container (300; Figure 1-3; Applicant’s 42; Figure 1) has a width narrower than a width of the process container (200; Figure 1), as claimed by claim 4
The film forming apparatus (Figure 1) of claim 1, further comprising: a controller (150; Figure 1; [0029]-”...according to the flow rate of the raw gas flowing at raw gas supply pipe 132”-Applicant’s 60) configured to control a degree to which the first opening and closing valve (134; Figure 1-assumed to be Applicant’s V3; Figure 1) opens (“opening degree”; [0029]), wherein the controller (150; Figure 1; [0029]-”...according to the flow rate of the raw gas flowing at raw gas supply pipe 132”-Applicant’s 60) controls the degree to which the first opening and closing valve (134; Figure 1-assumed to be Applicant’s V3; Figure 1) opens (“opening degree”; [0029]) based on the flow rate of the source gas (110; Figure 1), as claimed by claim 5.
The film forming apparatus (Figure 1) of claim 5, wherein the controller (150; Figure 1; [0029]-”...according to the flow rate of the raw gas flowing at raw gas supply pipe 132”-Applicant’s 60) performs a control to increase the degree to which the first opening and closing valve (134; Figure 1-assumed to be Applicant’s V3; Figure 1) opens (“opening degree”; [0029]) when the flow rate of the source gas (110; Figure 1) is less than a predetermined set flow rate, as claimed by claim 6
The film forming apparatus (Figure 1) of claim 5, wherein the controller (150; Figure 1; [0029]-”...according to the flow rate of the raw gas flowing at raw gas supply pipe 132”-Applicant’s 60) performs a control to decrease the degree to which the first opening and closing valve (134; Figure 1-assumed to be Applicant’s V3; Figure 1) opens (“opening degree”; [0029]) when the flow rate of the source gas (110; Figure 1) is greater than a predetermined set flow rate, as claimed by claim 7
The film forming apparatus (Figure 1) of claim 1, wherein the low-vapor-pressure source (110; Figure 1) is Ru.sub.3(CO).sub.12, and wherein the carrier gas (120; Figure 1) is CO gas, as claimed by claim 15. Claim 15 states intended use claim requirements that are not considered part of the pending apparatus claims. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re  Casey,152 USPQ 235 (CCPA 1967);  In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02).
A source supply apparatus (Figure 1) for transferring a source gas (110; Figure 1) generated from a low-vapor-pressure source (110; Figure 1) to a process container (200; Figure 1) by a carrier gas (120; Figure 1), the apparatus (Figure 1) comprising: a source container (300; Figure 1-3; Applicant’s 42; Figure 1) configured to receive and heat the low-vapor-pressure source (110; Figure 1); a first gas pipe (122; Figure 1-Applicant’s 46; Figure 1) configured to supply the carrier gas (120; Figure 1) to the source container (300; Figure 1-3; Applicant’s 42; Figure 1); a second gas pipe (132; Figure 1-Applicant’s 48; Figure 1) connecting the source container (300; Figure 1-3; Applicant’s 42; Figure 1) and the process container (200; Figure 1); an opening and closing valve (134; Figure 1) provided in the second gas pipe (132; Figure 1-Applicant’s 48; Figure 1), wherein the second gas pipe (132; Figure 1-Applicant’s 48; Figure 1) comprises a plurality of straight pipe portions (straight pipe portions above and below 134; Figure 1) and a single (not claimed) bent portion (bent portion on 132; Figure 1) connecting the plurality of straight pipe portions (straight pipe portions above and below 134; Figure 1), wherein at least one of the plurality of straight pipe portions (straight pipe portions above and below 134; Figure 1)  is disposed on a central axis of the process container (200; Figure 1), and wherein the source container (300; Figure 1-3; Applicant’s 42; Figure 1) is offset with respect to the central axis of the process container (200; Figure 1), as claimed by claim 16
Tanaka does not teach a plurality of bent pipe portions (bent portion on 132; Figure 1) – claim 1, 16.
Toriya also teaches a deposition apparatus (Figure 3) including low-vapor-pressure sources (11,31; Figure 3) plumbed to a process container (2; Figure 3) and conveyed with a carrier gas (14, 34; Figure 3). Toriya, as shown, also teaches plural straight and bent pipe portions needed for proper conveyance of gases.
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Tanaka to add plural bent pipe portions as needed.
Motivation for for Tanaka to add plural bent pipe portions as needed is for coveying precursors to Tanaka’s process chamber as taught by Toriya.
Claim 2, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka; Sumi et al. (US 20110180002 A1) and Toriya, Daisuke  et al. (US 20050115501 A1) in view of Chapple-Sokol; Jonathan Daniel et al. (US 5665608 A). Tanaka and Toriya are dicussed above. Tanaka further teaches the film forming apparatus (Figure 1) of claim 1, wherein one straight pipe portion among the plurality of straight pipe portions (straight pipe portions above and below 134; Figure 1), which has one end connected to the process container (200; Figure 1), has a pipe length greater than other straight pipe portions (straight pipe portions above and below 134; Figure 1) – claim 2
Tanaka does not teach:
a plurality of bent portions (bent portion on 132; Figure 1) connecting the straight pipe portions (straight pipe portions above and below 134; Figure 1) – claim 2
The film forming apparatus (Figure 1) of claim 5, further comprising: an Evac pipe branched from a middle of the second gas pipe (132; Figure 1-Applicant’s 48; Figure 1) and configured to evacuate the second gas pipe (132; Figure 1-Applicant’s 48; Figure 1), wherein the first opening and closing valve (134; Figure 1-assumed to be Applicant’s V3; Figure 1) is provided at locations closer to the process container (200; Figure 1) than a branch point of the Evac pipe, as claimed by claim 8
The film forming apparatus (Figure 1) of claim 5, further comprising: an Evac pipe branched from a middle of the second gas pipe (132; Figure 1-Applicant’s 48; Figure 1) and configured to evacuate the second gas pipe (132; Figure 1-Applicant’s 48; Figure 1), wherein the first opening and closing valve (134; Figure 1-assumed to be Applicant’s V3; Figure 1) is provided at locations closer to the source container (300; Figure 1-3; Applicant’s 42; Figure 1) than a branch point of the Evac pipe, as claimed by claim 12
Chapple-Sokol teaches an FTIR-controlled CVD reactor (Figure 1) including:
The film forming apparatus (Figure 1) of claim 5, further comprising: an Evac pipe (12; Figure 1) branched from a middle of the second gas pipe (8; Figure 1-Applicant’s 48; Figure 1) and configured to evacuate the second gas pipe (8; Figure 1-Applicant’s 48; Figure 1), wherein the first opening and closing valve (7; Figure 1-assumed to be Applicant’s V3; Figure 1) and the measurement part (4; Figure 1-Applicant’s 50; Figure 1) are provided at locations farther (not claimed) to the process container (200; Figure 1) than a branch point (7; Figure 1) of the Evac pipe (12; Figure 1), as claimed by claim 8. Support for “configured to evacuate” is found in [0025]. Specifically, the specification teaches “..An Evac pipe 54 is branched out from the middle of the source gas supply pipe 48 to evacuate..”. Tanaka teaches a pipe 12 is branched out from the middle of the source gas supply pipe 8 to evacuate. As such, Tanaka teaches an equivalent apparatus that performs the function of evacuation. As a result, Tanaka’s prior art elements of 12,8 for evacuating performs the identical function of measuring flow in substantially the same way, and produces substantially the same results as the corresponding elements disclosed in the specification (MPEP 2183).
The film forming apparatus (Figure 1) of claim 5, further comprising: an Evac pipe (12; Figure 1) branched from a middle of the second gas pipe (8; Figure 1-Applicant’s 48; Figure 1) and configured to evacuate the second gas pipe (8; Figure 1-Applicant’s 48; Figure 1), wherein the first opening and closing valve (7; Figure 1-assumed to be Applicant’s V3; Figure 1) and the measurement part (4; Figure 1-Applicant’s 50; Figure 1) are provided at locations farther (not claimed) to the source container (300; Figure 1-3; Applicant’s 42; Figure 1) than a branch point (7; Figure 1) of the Evac pipe (12; Figure 1), as claimed by claim 12
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Tanaka to add Chapple-Sokol’s bypass and measuring apparatus to Tanaka’s apparatus.
Motivation for Tanaka to add Chapple-Sokol’s bypass and measuring apparatus to Tanaka’s apparatus is for at least “preventing exposing a workpiece to potentially destructive vapors resulting from premature decomposition…” as taught by Chapple-Sokol (column 2; lines 13-27).
Claims 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka; Sumi et al. (US 20110180002 A1), Toriya, Daisuke  et al. (US 20050115501 A1), and Chapple-Sokol; Jonathan Daniel et al. (US 5665608 A) and further in view of Clark; Daniel O. et al. (US 20090238972 A1). Tanaka, Toriya and Chapple-Sokol are discussed above. Tanaka, Toriya and Chapple-Sokol do not teach:
The film forming apparatus (Figure 1) of claim 8, further comprising: a second opening and closing valve provided in the Evac pipe, as claimed by claim 9
The film forming apparatus (Figure 1) of claim 9, wherein the controller (150; Figure 1; [0029]-”...according to the flow rate of the raw gas flowing at raw gas supply pipe 132”-Applicant’s 60) controls a degree to which the second opening and closing valve opens based on the flow rate of the source gas (110; Figure 1), as claimed by claim 10
The film forming apparatus (Figure 1) of claim 10, wherein the controller (150; Figure 1; [0029]-”...according to the flow rate of the raw gas flowing at raw gas supply pipe 132”-Applicant’s 60) controls the degree to which the first opening and closing valve (134; Figure 1-assumed to be Applicant’s V3; Figure 1) opens (“opening degree”; [0029]) based on the degree to which the second opening and closing valve opens (“opening degree”; [0029]), as claimed by claim 11
The film forming apparatus (Figure 1) of claim 5, wherein the controller (150; Figure 1; [0029]-”...according to the flow rate of the raw gas flowing at raw gas supply pipe 132”-Applicant’s 60) calculates a remaining amount of the low-vapor-pressure source (110; Figure 1) in the source container (300; Figure 1-3; Applicant’s 42; Figure 1) based on the flow rate of the source gas (110; Figure 1), as claimed by claim 13
Clark also teaches a wafer processing apparatus (Figure 1) including:
The film forming apparatus (Figure 1) of claim 8, further comprising: a second opening and closing valve (106; Figure 1) provided in the Evac pipe (104/132; Figure 1); and a second measurement part (154; Figure 1) configured to measure a flow rate of the source gas (134; Figure 1) flowing through the Evac pipe (104/132; Figure 1), as claimed by claim 9
The film forming apparatus (Figure 1) of claim 9, wherein the controller (150; Figure 1-Applicant’s 60) controls a degree to which the second opening and closing valve (106; Figure 1) opens based on the flow rate of the source gas (134; Figure 1) measured by the second measurement part (154; Figure 1), as claimed by claim 10
The film forming apparatus (Figure 1) of claim 10, wherein the controller (150; Figure 1-Applicant’s 60) controls the degree to which the first opening and closing valve (134; Figure 1-assumed to be Applicant’s V3; Figure 1) opens based on the degree to which the second opening and closing valve (106; Figure 1) opens, as claimed by claim 11. See 
The film forming apparatus (Figure 1) of claim 5, wherein the controller (150; Figure 1-Applicant’s 60) calculates a remaining amount of the low-vapor-pressure source (134; Figure 1) in the source container (300; Figure 1-3; Applicant’s 42; Figure 1) based on the flow rate of the source gas (134; Figure 1) measured by the measurement part (150; Figure 1-Applicant’s 50; Figure 1), as claimed by claim 13. See [0060].
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Tanaka to add Clark’s sensor and valves to Chapple-Sokol’s bypass line.
Motivation for Tanaka to add Clark’s sensor and valves to Chapple-Sokol’s bypass line is for process control as taught by Chapple-Sokol ([0054]-[0056]).
Response to Arguments
Applicant’s arguments, see pages 7-13, filed July 18, 2022, with respect to the rejections of claims 1, 3-7, 15, and 16 under 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Toriya, Daisuke  et al. (US 20050115501 A1).
Applicants states:
“
The outstanding Office Action asserted that this application includes one or more claim features being interpreted under 35 U.S.C 112(f) or pre-AIA  35 U.S.C 112, because the claims use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structure modifier. 
Without conceding the claim interpretation, the expression "measurement part" recited in Claims 1, 5-10, 12-14 and 16 has been deleted without prejudice. 
On the other hand, with regard to the expressions "source container," "first gas pipe," "controller" and "Evac pipe," which are also alleged by the Examiner as being interpreted under 35 U.S.C 112(f) or pre-AIA  35 U.S.C 112, it is respectfully submitted that a person having ordinary skill in the art could easily conceive and understand the specific structures, which are suitable for performing the recited functions from the terms "container," "controller" and "pipe" themselves. Therefore, the claims including above-described languages should neither be interpreted under 35 U.S.C 112(f) or pre-AIA  35 U.S.C 112 nor be limited to the descriptions in the specification and the drawings of the present application. 
“
In response, the Examinmer’s 112(f) interpretations are hereby withdrawn.
Applicant states:
“
In light of the above, it is respect fully submitted that the cited references, i.e., Tanaka and Chapple-Sokol, fail to disclose or suggest the above-described features at least for the following reasons. It was asserted in the Office Action that the claimed second gas pipe corresponds to the raw gas supply pipe 132 of Tanaka. However, even though FIG.1 of Tanaka (see below) may be alleged as disclosing the feature that the raw gas supply pipe 132 has only one bent portion connecting a plurality of straight pipe portions, Applicant notes that this drawing illustrates merely a conceptual schematic diagram of such pipes and does not present actual structures. Further, this figure is silent on the feature that the raw gas supply pipe 132 has a plurality of bent portions. In particular, it was noted on page 10 of the Office Action that Tanaka does not teach a plurality of bent portions, and it is respectfully submitted that there is no other citation which cures the deficiency of Tanaka. Also. although it was asserted that the second gas pipe of the amended Claim I corresponds to the process controller 8 of Chapple-Sokol, it is submitted that the process controller 8 does not consist of a plurality of straight pipe portions and Chapple-Sokol does not disclose a plurality of bent portions. Therefore, Tanaka and Chapple-Sokol do not disclose the above-described features, and the technical advantage of the amended Claim I which can suppress the particles from entering the process container cannot be expected from the cited references.
“
In response, the Examiner agrees. However, the Examiner’s newly cited art to Toriya, Daisuke  et al. (US 20050115501 A1) teaches the newly amended claim subject matter.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the above cited closest prior art, teach or suggest, the measurement part (Applicant’s 50; Figure 1) comprises a Fourier transform infrared spectrometer and a capacitance manometer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The below cited prior art illustrate similar structure with similar function and use.
US 20020022087 A1
US 20100022097 A1
US 20040007180 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Awww.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
	/Rudy Zervigon/           Primary Examiner, Art Unit 1716